DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December, 2020 has been entered.

                                  Response to Amendment
After Final amendment filed on 02 December, 2020 has been entered.
Claims 1, 9, 10, 18, 24, 32, 34, 41 and 42 have been amended.
Claims 2-6, 11-13, 15, 20-23, 26-27, 35-36, and 47 have been currently cancelled.
No claim has been newly added.
Therefore, claims 1, 7-10, 14, 16-19, 24, 25, 28-34 and 37-46 are now pending in this application.


Response to Arguments
Applicant’s submission filed on 02 December, 2020, with respect to claims 1, 7-10, 14, 16-19, 24, 25, 28-34 and 37-46 have been fully considered and are persuasive. The claims are allowable in light of the 12/02/2020 amendments and arguments.
Applicant’s argument to the objection asserting that the title of the invention is not descriptive have overcome the objection. Applicant address the issue by amending the title of the invention to recite “Information System with Versioning Descending Node Snapshot’ to further describe the invention to which the claims are directed. The objection has been withdrawn due to the arguments filed on 02 December, 2020.

                                             Allowable Subject Matter
An examiner’s amendment appears below. Claims 1, 10, 14, 19, 28, 30, 33, 37, 39, 42 and 46, as amended, and claim 34 is canceled. Claims 1, 7-10, 14, 16-19, 24, 25, 28-33 and 37-46 have been allowed over the prior art of records.  These claims are renumbered on allowance as claims 1-28.      

                                             EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given over the telephone of Attorney Brandon G. Williams (48,844) on 03 June 2021.


Please amend claims 1, 10, 14, 19, 28, 30, 33, 37, 39, 42 and 46 as follows:
Please cancel claim 34 as follows:

Claim 1: (Currently Amended) A method for accessing information, the method comprising: 
receiving, by a computer system, a request from a client computer system for a version of a piece of information; 
identifying, by the computer system, an aggregate object in a graph database using an identifier in the request, wherein the aggregate object is an independently addressable node in the graph database that contains a hierarchical structure of branches, and wherein the branches are different versions of the piece of information that are effective at different time periods; 
identifying, by the computer system, a branch for the piece of information in the aggregate object using a time period indicated in the request; 
sending, by the computer system, a response to the client computer system, wherein the response includes the version of the piece of information that is effective at the time period indicated in the request; 
responsive to receiving a transaction to change the piece of information, performing, by the computer system, a group of changes to a branch for the piece of 
sending, by the computer system, a response to the client computer system, wherein the response includes the piece of information with a set of the changes made to the branch at the time period indicated in the transaction; 
wherein performing the group of changes to the branch comprises: 
creating a new branch in the hierarchical structure, wherein the new branch includes a first set of objects under the aggregate object, wherein the first set of objects contain the changes made to the branch at the time period indicated by the transaction, and the identifier is a transaction identifier that identifies the transaction;
 wherein creating the new branch in the hierarchical structure further comprises: 
creating a snapshot for the version of the piece of information; 
linking the snapshot to the branch within the hierarchical structure according to the time period indicated in the transaction, wherein the snapshot is a descendant node in the graph database to an object having properties affected by the set of the changes; 
creating the first set of objects, wherein the first set of objects contain changed properties of the object; 
linking the first set of objects to the snapshot within the hierarchical structure, wherein the first set of objects are descendent nodes in the graph database to the snapshot; 
wherein the piece of information is in a portion of the information controlled by a source in sources that controls portions of the information at a location, the method further comprising: 

sending, by the computer system, the request to the source in the sources that controls the piece of information in the portions of the information at the location; and 
wherein creating the new branch in the hierarchical structure further comprises: 
creating a branch name type node for the version of the piece of information; 
linking the branch name type node to the branch within the hierarchical structure, wherein the branch name type node is a child node in the graph database to the object having properties affected by the set of the changes;
linking the snapshot to the branch name type node, wherein the snapshot is a child node in the graph database to the branch name type node;
linking the first set of objects to the snapshot within the hierarchical structure, wherein the set of objects are descendent nodes in the graph database to both the branch name type node and the snapshot; and 
linking a second set of objects to the snapshot within the hierarchical structure, wherein the second set of objects are existing objects in the graph database whose properties are not affected by the set of the changes.

Claim 10: (Currently Amended) A computer system comprising: 
a processor;
an information manager that receives a request from a client computer system for a version of a piece of information; identifies an aggregate object in a graph database using an identifier in the request, wherein the aggregate object is an 
wherein the information manager: 
responsive to receiving a transaction to change the piece of information, performs a group of changes to a branch for the piece of information in the aggregate object that is effective at a time period indicated in the transaction; and 
sends a response to the client computer system, wherein the response includes the piece of information with a set of the changes made to the branch at the time period indicated in the transaction [[.]];
wherein performing the group of changes to the branch by the information manager comprises: 
creating a new branch in the hierarchical structure, wherein the new branch includes a first set of objects under the aggregate object, wherein the first set of objects contain the changes made to the branch at the time period indicated by the transaction, and the identifier is a transaction identifier that identifies the transaction[[.]]; 
wherein creating the new branch in the hierarchical structure by the information manager further comprises: 
creating a snapshot for the version of the piece of information; 

creating the first set of objects, wherein the first set of objects contain changed properties of the object; and 
linking the first set of objects to the snapshot within the hierarchical structure, wherein the first set of objects are descendent nodes in the graph database to the snapshot; 
wherein creating a new branch in the hierarchical structure by the information manager comprises: 
linking a branch name type node to the branch within the hierarchical structure, wherein the branch name type node is a child node in the graph database to the object having properties affected by the set of the changes;
linking a snapshot to the branch name type node, wherein the snapshot is a child node in the graph database to the branch name type node; 
linking a first set of objects to the snapshot within the hierarchical structure, wherein the first set of objects are descendent nodes in the graph database to both the branch name type node and the snapshot; and 
linking a second set of objects to the snapshot within the hierarchical structure, wherein the second set of objects are existing objects in the graph database whose properties are not affected by the set of the changes.

Claim 14: (Currently Amended) The computer system of claim 10, wherein the piece of information is in a portion of the information controlled by a source in sources that controls portions of the information at a location; and wherein the information manager receives a request from the client computer system to create [[an]] another branch in the branch for the piece of information and sends the request to the source in the sources that controls the piece of information in the portions of the information at the location.

Claim 19: (Currently Amended) A computer program product for accessing information, the computer program product comprising: 
a non-transitory computer readable storage media; 
program code, stored on the computer readable storage media, for receiving a request from a client computer system for a version of a piece of information; 
program code, stored on the computer readable storage media, for identifying an aggregate object in a graph database using an identifier in the request, wherein the aggregate object is an independently addressable node in the graph database that contains a hierarchical structure of branches, and wherein the branches are different versions of the piece of information that are effective at different time periods; 
program code, stored on the computer readable storage media, for identifying a branch for the piece of information in the aggregate object using a time period indicated in the request; 

program code, stored on the computer readable storage media, for performing a group of changes to a branch for the piece of information in the aggregate object that is effective at a time period indicated in a transaction in response to receiving the transaction to change the piece of information; 
wherein the program code for performing the group of changes to the branch comprises: 
creating a new branch in the hierarchical structure, wherein the new branch includes a first set of objects under the aggregate object, wherein the first set of objects contain the changes made to the branch at the time period indicated by the transaction, and the identifier is a transaction identifier that identifies the transaction; 
wherein the piece of information is in a portion of the information controlled by a source in sources that control portions of the information at a location and further comprising: 
program code, stored on the computer readable storage media, for creating a snapshot for the version of the piece of information;
program code, stored on the computer readable storage media, for linking the snapshot to the branch within the hierarchical structure according to the time period indicated in a transaction, wherein the snapshot is a descendant node in the graph database to an object having properties affected by the set of the changes; 

program code, stored on the computer readable storage media, for linking the first set of objects to the snapshot within the hierarchical structure, wherein the first set of objects are descendent nodes in the graph database to the snapshot.

Claim 28: (Currently Amended) The method of claim 24, wherein the different formats are selected from at least one of a file format for encoding the information for storage in a computer file, an audio format, a video format, a data type, a primitive type, a numeric type, a type of data structure, a structure for a record, a structure for a table, a name of a field in a data structure, a type of encryption, a message format, a date format, a type of currency, a font type, a font size, or a language.

Claim 30: (Currently Amended) The method of claim 29 further comprising: receiving a request from a client computer system in the group of client computer systems to create [[an]] another branch in the branch for the piece of information; and sending the request to the source in the sources that controls the piece of information in the portions of the information at the location.

Claim 33: (Currently Amended) A computer system comprising: 
a processor;
;
wherein creating the new branch by the information manager in the hierarchical structure further comprises: 
creating a snapshot for the version of the piece of information;
linking the snapshot to the branch within the hierarchical structure according to the time period indicated in the transaction, wherein the snapshot is a descendant node in the graph database to an object having properties affected by the set of the changes; 
creating a first set of objects, wherein the first set of objects contain changed properties of the object; 
linking the first set of objects to the snapshot within the hierarchical structure, wherein the first set of objects are descendent nodes in the graph database to the snapshot; 
wherein the branches have different formats and the different formats used are controlled by the source, wherein the branches have temporal data for pieces of the information and the temporal data is controlled by the source; and 
wherein creating the new branch by the information manager in the hierarchical structure further comprises: 
creating a branch name type node for the version of the piece of information; 
linking the branch name type node to the branch within the hierarchical structure, wherein the branch name type node is a child node in the graph database to the object having properties affected by the set of the changes; 
linking a snapshot to the branch name type node, wherein the snapshot is a child node in the graph database to the branch name type node; 
linking a first set of objects to the snapshot within the hierarchical structure, wherein the set of objects are descendent nodes in the graph database to both the branch name type node and the snapshot; and
 linking a second set of objects to the snapshot within the hierarchical structure, wherein the second set of objects are existing objects in the graph database whose properties are not affected by the set of the changes.

Claim 34: (Canceled)

Claim 37: (Currently Amended) The computer system of claim 33, wherein the different formats are selected from at least one of a file format for encoding information for storage in a computer file, an audio format, a video format, a data type, a primitive type, a numeric type, a type of data structure, a structure for a record, a structure for a table, a name of a field in a data structure, a type of encryption, a message format, a date format, a type of currency, a font type, a font size, or a language.

Claim 39: (Currently Amended) The computer system of claim 38, wherein the information manager receives a request from a client computer system in the group of client computer systems to create [[an]] another branch in the branch for the piece of information and sends the request to the source in the sources that controls the piece of information in the portions of the information at the location.

Claim 42: (Currently Amended) A computer program product for accessing information, the computer program product comprising: 
a non-transitory computer readable storage media; 
program code, stored on the computer readable storage media, for receiving a request to change a piece of information from a source; 
program code, stored on the computer readable storage media, for identifying an aggregate object in a graph database using an identifier in the request, wherein the aggregate object is an independently addressable node in the graph database that contains a hierarchical structure of branches, and wherein the branches are different 
program code, stored on the computer readable storage media, for changing the piece of information when the request is from a source that controls a portion of the information in which the branches for the piece of information are located in a location and the source is part of sources that control portions of the information in the location, wherein changing the piece of information comprises creating a new branch in the hierarchical structure, wherein the new branch includes a set of objects under the aggregate object, wherein the set of objects contain the changes made to the branch at the time period indicated by a transaction, and the identifier is a transaction identifier that identifies the transaction; 
wherein the program code for creating the new branch in the hierarchical structure further comprises: 
program code, stored on the computer readable storage media, for creating a branch name type node for the version of the piece of information; 
program code, stored on the computer readable storage media, for linking the branch name type node to the branch within the hierarchical structure, wherein the branch name type node is a child node in the graph database to the object having properties affected by the set of the changes; 
program code, stored on the computer readable storage media, for linking a snapshot to the branch name type node, wherein the snapshot is a child node in the graph database to the branch name type node; 

program code, stored on the computer readable storage media, for linking a second set of objects to the snapshot within the hierarchical structure, wherein the second set of objects are existing objects in the graph database whose properties are not affected by the set of the changes.

Claim 46: (Currently Amended) The computer program product of claim 42, wherein the location is between the sources and client computer systems that access the information in the location and further comprising: program code, stored on the computer readable storage media, for receiving a request from a client computer system in the client computer systems to create [[an]] another branch in the branch for the piece of information; and program code, stored on the computer readable storage media, for sending the request to the source in the sources that controls the piece of information in the portions of the information at the location.

                                                 Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Andreas U. Oesterer (US 6415298 B1) discloses the display comprises a graphical user interface to display simplified view of detailed information 

Prior art reference Douglas James McMahon et al. (US 2008/0104141 A1) discloses the method involves receiving a request to perform a change to a data object e.g. XML document, where the change involves a specific node of a set of nodes. The request specifies an effective version value for the change, and the change is performed based on the value, where the change does not include making a complete copy of the data object that reflects the change. Another request is received to retrieve a certain version of the data object, and the certain version of the data object is retrieved based on version ranges associated with the copies of each node.

Prior art reference Robert J. Anderson et al. (US 2010/0161556 A1) discloses the system has a file system stored on a memory and comprising data structures arranged hierarchically. A non-ancestor subset of data structures are descendants of a root data structure and are not in a path between the root data structure and a target data structure. An ancestor subset of data structures provides an access path between the root and target data structures. A processor generates a snapshot version of the target 

After further consideration of the prior art of records, it appears that the prior art of records fail to explicitly disclose “identifying, by the computer system, a branch for the piece of information in the aggregate object using a time period indicated in the request; sending, by the computer system, a response to the client computer system, wherein the response includes the version of the piece of information that is effective at the time period indicated in the request; responsive to receiving a transaction to change the piece of information, performing, by the computer system, a group of changes to a branch for the piece of information in the aggregate object that is effective at a time period indicated in the transaction; sending, by the computer system, a response to the client computer system, wherein the response includes the piece of information with a set of the changes made to the branch at the time period indicated in the transaction; wherein performing the group of changes to the branch comprises: creating a new branch in the hierarchical structure, wherein the new branch includes a first set of objects under the aggregate object, wherein the first set of objects contain the changes made to the branch at the time period indicated by the transaction, and the identifier is a transaction identifier that identifies the transaction”, as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim 10 and 19, result in a combination of elements that is both novel and unobvious over the prior art of record. Further the prior art of records and the IDS references fail to explicitly disclose “wherein the branches are different versions of the piece of information that are effective at different time periods and wherein the identifier identifies the branch; changing the piece of information when the request is from a source that controls a portion of the information in which the branches for the piece of information are located in a location and the source is part of sources that control portions of the information in the location, wherein changing the piece of information comprises creating a new branch in the hierarchical structure, wherein the new branch includes a set of objects under the aggregate object, wherein the set of objects contain the changes made to the branch at the time period indicated by a transaction, and the identifier is a transaction identifier that identifies the transaction, wherein the branches have different formats and the different formats used are controlled by the source, wherein the branches have temporal data for pieces of the information and the temporal data is controlled by the source”, as recited in independent claim 24.  The preceding limitations, when combined with the rest of the claim limitations recited in claim 33 and 42, result in a combination of elements that is both novel and unobvious over the prior art of record.	
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162